       Case 6:19-mj-00012-JDP Document 17 Filed 12/11/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     KEVIN BRUSS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 6:19-mj-00012
12                     Plaintiff,                  STIPULATION TO CONTINUE
                                                   SENTENCING, ORDER
13    vs.
14    KEVIN BRUSS,
                                                   Judge: Hon. Helena M. Barch-Kuchta
15                    Defendant.
16
17          The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Kevin Bruss, hereby stipulate and jointly move this Court to continue Mr. Bruss’s
20   sentencing hearing on December 16, 2020 to a date after December 21, 2020, at the convenience of
21   the court.
22          Mr. Bruss admitted to a violation of probation on April 21, 2020. Sentencing was
23   continued pending a resolution of his case in the Superior Court of California, Mariposa County.
24   Sentencing in that case is now scheduled for December 21, 2020. In conversation with Mr.
25   Bruss’s defense attorney in the Mariposa case, the anticipated sentence will include a term of
26   incarceration. Mr. Bruss is expected to surrender and begin his sentence in January 2021, although
27   an exact date has not been set.
28          The parties in the instant case have reached a tentative sentencing agreement which
        Case 6:19-mj-00012-JDP Document 17 Filed 12/11/20 Page 2 of 3


 1   includes a recommendation of concurrent incarceration. As such, sentencing in the instant case
 2   should only proceed after Mr. Bruss has been sentenced on the Mariposa case, but before he
 3   surrenders. The parties respectfully request that the court continue Mr. Bruss’s case until after
 4   December 21, 2020. If convenient to the court, the parties and Mr. Bruss are amenable to an
 5   appearance on December 22 or December 23, 2020, so as to expedite the resolution of the instant
 6   case. In the alternative, the parties request the earliest possible date in January, 2021.
 7
 8                                                  Respectfully submitted,
 9                                                  McGREGOR SCOTT
                                                    United States Attorney
10
11   Dated: December 11, 2020                       /s/ Sean Anderson
                                                    SEAN ANDERSON
12                                                  Acting Legal Officer
                                                    National Park Service
13                                                  Yosemite National Park
14
15   Dated: December 11, 2020                       HEATHER E. WILLIAMS
                                                    Federal Defender
16
17                                                  /s/ Benjamin A. Gerson
                                                    BENJAMIN A. GERSON
18                                                  Assistant Federal Defender
                                                    Attorney for Defendant
19                                                  KEVIN BRUSS
20
21
22
23
24
25
26
27
28

     ddA
       Bruss: Stipulation to Continue                 -2-
       Sentencing Hearing
        Case 6:19-mj-00012-JDP Document 17 Filed 12/11/20 Page 3 of 3


 1                                               ORDER
 2             Upon the parties’ Joint Stipulation to Continue Sentencing and for good cause shown, the
 3   sentencing hearing in United States v. Bruss, case no. 6:19-mj-00012, is rescheduled to
 4   Wednesday, January 13, 2021 at 10:00 A.M. before the undersigned.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:         December 11, 2020
                                                        HELENA M. BARCH-KUCHTA
 9                                                      UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Bruss: Stipulation to Continue                 -3-
       Sentencing Hearing
